Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election without traverse of Group IV and CRISPR-Cas system in the reply filed on 01/19/2021 is acknowledged.  

Status of the Application
	Claims 16-38 are pending.  Claims 16, 17, 20-28 and 31-38 are currently under examination.  Claims 18, 19, 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 12/31/2020 and 11/13/2019 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 21, 25, 27, 28, 32, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Adamio et al. (US 201401314790).
D’Adamio et al. teach methods of inhibiting caspase-6 and treating a dementia related disease such as Alzheimer’s disease (see 0006 and 0043). D’Adamio et al. teach administration into the brain of a subject (0044) and teach the inhibitor can be a siRNA (see claims).
Thus the claims are anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 20-28 and 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Adamio et al. (US 201401314790), Yang, Weili, et al. ("CRISPR/Cas9: implications for modeling and therapy of neurodegenerative diseases." Frontiers in molecular neuroscience 9 (2016): 3), Ledeboer eta l. (US. 20180153921 priority 12/2016) and LeBlanc et al. European Journal of Neuroscience, Vol. 37, pp. 2005–2018, 2013 (of record IDS filed 12/31/2020).
D’Adamio et al. teach methods of inhibiting caspase-6 and treating a dementia related disease such as Alzheimer’s disease (see 0006 and 0043). D’Adamio et al. teach administration into the brain of a subject (0044).  D’Adamio et al. do not teach the inhibitor is a CRISPR-Cas system gRNA.
Yang et al. teach the CRIPSR/Cas9 system is an emerging gene editing system that is a powerful method to target and edit genes (see page 1-3). 

It is well known in the art that caspase-6 is a novel early target in the treatment of Alzheimer’s disease (see LeBlanc et al. abstract and pages 2006-2007).
It would have been obvious to one of ordinary skill in the art to use polynucleotides like the CRISPR system gRNA along with DNA-directed nucleases to target caspase-6 in methods of treating Alzheimer’s disease given LeBlanc et al. teach caspase-6 is an early target in the treatment of the disease and given it was known in the art that the CRISPR system gRNA is a very efficient emerging gene editing system for targeting genes involved in the pathogenesis of disease.  One would have expected to be capable of using this system in the claimed methods given Ledeboer et al. teach use of this system to target genes involved in Alzheimer’s disease.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635